     Case 2:19-cv-09644 Document 1 Filed 11/08/19 Page 1 of 5 Page ID #:1



 1 ELIZABETH C. FARRELL (State Bar No. 280056)
     ecf@severson.com
 2 SEVERSON & WERSON
     A Professional Corporation
 3 The Atrium
     19100 Von Karman Avenue, Suite 700
 4 Irvine, California 92612
     Telephone: (949) 442-7110
 5 Facsimile: (949) 442-7118

 6 MARK D. LONERGAN (State Bar No. 143622)
     mdl@severson.com
 7 MARK I. WRAIGHT (State Bar No. 228303)
     miw@severson.com
 8 SEVERSON & WERSON
     A Professional Corporation
 9 One Embarcadero Center, Suite 2600
     San Francisco, California 94111
10 Telephone: (415) 398-3344
     Facsimile: (415) 956-0439
11
     Attorneys for Defendant
12 WELLS FARGO BANK, N.A.

13                               UNITED STATES DISTRICT COURT
14           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
15 DR. MEHRDAD MAKHANI, an                       Case No. 2:19-cv-9644
   individual; PLATINUM                          Hon.
16 MANAGEMENT CONSULTING                         Ctrm.
   GROUP LLC, a California Limited
17 Liability Company,                            NOTICE OF REMOVAL
                                                 PURSUANT TO 28 U.S.C. §1441(b)
18                      Plaintiffs,
                                                 Action Filed: September 16, 2019
19             vs.                               Trial Date:   None Set
20 WELLS FARGO BANK, N.A., a
     National Banking Association; and
21 DOES 1 to 100, Inclusive,

22                      Defendants.
23

24

25

26

27

28

     07685.2347/15101807.1
                                          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B)
     Case 2:19-cv-09644 Document 1 Filed 11/08/19 Page 2 of 5 Page ID #:2



 1             TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2 THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL OTHER

 3 INTERESTED PARTIES AND THEIR ATTORNEYS:

 4             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and
 5 1446, defendant WELLS FARGO BANK, N.A. (“Wells Fargo”) removes the

 6 above-captioned action from the Superior Court of the State of California, County of

 7 Los Angeles, to the United States District Court, Central District of California.

 8 Wells Fargo is entitled to removal pursuant to 28 U.S.C. § 1332, based on diversity

 9 of citizenship of the parties and an amount in controversy exceeding $75,000,

10 exclusive of interest and costs, as follows:

11                               I.    THE STATE COURT ACTION
12             1.       On September 16, 2019, an action was commenced in the Superior
13 Court of the State of California in and for the County of Los Angeles, entitled Dr.

14 Mehrdad Makhani and Platinum Management Consulting Group LLC v. Wells

15 Fargo Bank, N.A., as case number 19STCV32830 (the “State Court Action”). Wells

16 Fargo was served with the Complaint on October 9, 2019. The Complaint alleges six

17 causes of action for: (1) actual fraud; (2) negligence; (3) intentional interference

18 with prospective economic advantage; (4) negligent interference with protective
19 economic advantage; (5) libel; and (6) unfair competition under Business &

20 Professions Code § 17200.

21             2.       Wells Fargo’s responsive pleading is due November 8, 2019.
22             3.       Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and
23 orders served upon or by Wells Fargo in the State Court Action, including the

24 summons and Complaint, are attached hereto as Exhibit A.

25       II.        DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332(a)
26             4.       This action is removable to the instant Court because it originally could
27 have been filed in this Court pursuant to 28 U.S.C. § 1441. This Court has original

28

     07685.2347/15101807.1                            2
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B)
     Case 2:19-cv-09644 Document 1 Filed 11/08/19 Page 3 of 5 Page ID #:3



 1 jurisdiction as conferred by 28 U.S.C. § 1332(a) because there is complete diversity

 2 of citizenship among the parties and the amount in controversy exceeds $75,000.

 3 A.        Complete Diversity
 4            5.        Plaintiff Dr. Mehrdad Makhani (“Makhani”) is a citizen of California.
 5            “To be a citizen of a state, a natural person must first be a citizen of the
 6 United States.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

 7 Makhani was a Wells Fargo customer. The Bank’s internal records indicate that

 8 Makhani is United States citizen.

 9            Once United States citizenship is established, a “natural person’s state
10 citizenship is then determined by her state of domicile.” Kanter, 265 F.3d at 857.

11 “[T]he existence of domicile for purposes of diversity is determined as of the time

12 the lawsuit is filed.” Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986). “[A] person

13 is ‘domiciled’ in a location where he or she has established a ‘fixed habitation or

14 abode in a particular place, and [intends] to remain there permanently or

15 indefinitely.’” Id. at 749-50 (citations omitted); see also Kanter, 265 F.3d at 857

16 (“A person’s domicile is her permanent home, where she resides with the intention

17 to remain or to which she intends to return.”).

18            According to paragraph 1 of the Complaint and Wells Fargo’s business
19 records, Makhani has resided in California (Los Angeles) since at least 2002.

20            6.        Plaintiff Platinum Management Consulting Group LLC (“Platinum”) is
21 a California limited liability company. See Compl. ¶ 2.

22            Platinum’s most recent Statement of Information filed with the California
23 Secretary of State identifies Makhani as Platinum’s sole member. On October 24,

24 2019, Platinum’s counsel confirmed Makhani is Platinum’s sole member.

25 Consequently, Platinum is a citizen of California for purposes of diversity

26 jurisdiction. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F3d 1233,

27 1237-1238 (10th Cir. 2015) (noting that an LLC “takes the citizenship of all its

28 members”); Bradley Min. Co. v. Boice, 194 F.2d 80, 84 (9th Cir. 1952) (“Proof of

     07685.2347/15101807.1                           3
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B)
     Case 2:19-cv-09644 Document 1 Filed 11/08/19 Page 4 of 5 Page ID #:4



 1 residence in a state is usually thought prima facie evidence of domicile sufficient to

 2 shift the burden of proof”), cert. denied, 346 U.S. 874 (1953).

 3            7.        Defendant Wells Fargo is a citizen of the State of South Dakota. See 28
 4 U.S.C. § 1348; Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307 (2006) (“[A]

 5 national bank, for § 1348 purposes, is a citizen of the State in which its main office,

 6 as set forth in its articles of association, is located.”). Wells Fargo is, and at all

 7 relevant times was, a citizen of the State of South Dakota, with its main office in

 8 Sioux Falls, South Dakota as set forth in its articles of association. See Rouse v.

 9 Wachovia Mortgage, 747 F.3d 707, 715 (9th Cir. 2014) (holding that “Wells Fargo

10 is a citizen only of South Dakota, where its main office is located”).

11            8.        The only other defendants named in the Complaint are fictitiously
12 named defendants. According to 28 U.S.C. § 1441(b)(1), for removal purposes, “the

13 citizenship of defendants sued under fictitious names shall be disregarded.”

14            9.        Because Plaintiffs are California citizens and Wells Fargo is a South
15 Dakota citizen, complete diversity of citizenship exists.

16 B.        Amount In Controversy Exceeds $75,000
17            10.       For diversity jurisdiction to exist, the amount in controversy must
18 exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). The amount in
19 controversy is simply an “estimate of the total amount in dispute, not a prospective

20 assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d

21 395, 400 (9th Cir. 2010) (9th Cir. 2010.)

22            11.       The amount in controversy exceeds $75,000 in this action. As alleged
23 in the Complaint, Plaintiff seeks to recover $325,470.47, plus interest, from Wells

24 Fargo. See Compl. Prayer ¶ 1.

25                                   III.   REMOVAL IS TIMELY
26            12.       This notice of removal is timely under 28 U.S.C.§ 1446(b)and Fed. R.
27 Civ. P. 6(a) because the Summons and Complaint were served on Wells Fargo on

28

     07685.2347/15101807.1                            4
                                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B)
     Case 2:19-cv-09644 Document 1 Filed 11/08/19 Page 5 of 5 Page ID #:5



 1 October 9, 2019. This notice of removal is filed 30 days after the date of service of

 2 the Summons and Complaint.

 3                      IV.   SATISFACTION OF 28 U.S.C. §§ 1446(a) and (d)
 4            13.       The United States District Court for the Central District of California is
 5 the proper venue for the removal. The Superior Court of California for the County

 6 of Los Angeles is located within the United States Court for the Central District of

 7 California. See 28 U.S.C. § 84(c)(2) (listing counties within the Western Division

 8 of the Central District of California). Thus, venue is proper in this Court because it

 9 is the “district and division embracing the place where [the] action is pending.” 28

10 U.S.C. § 1441(a).

11            14.       Pursuant to 28 U.S.C. §§ 1446(d), Wells Fargo is filing this notice of
12 removal with this Court, serving a copy of this notice upon Plaintiffs’ counsel, and

13 filing a copy in the Superior Court of California for the County of Los Angeles.

14                                        V.     CONCLUSION
15            15.       Because this civil action presents diversity jurisdiction pursuant to 28
16 U.S.C. § 1332, Wells Fargo respectfully requests that this Court exercise its removal

17 jurisdiction over this action

18
19 DATED: November 8, 2019                      SEVERSON & WERSON
20
                                                A Professional Corporation

21

22
                                                By:        /s/ Elizabeth C. Farrell
23                                                             Elizabeth C. Farrell
24
                                                Attorneys for Defendant WELLS FARGO
25                                              BANK, N.A.
26

27

28

     07685.2347/15101807.1                            5
                                                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(B)
